Citation Nr: 9911404	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  97-13 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for neuropathy of both 
upper extremities.  


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from March 1980 to March 1984, 
and again from January 1985 to October 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision issued 
by the Indianapolis, Indiana, Department of Veterans Affairs 
(VA) Regional Office (RO) which denied entitlement to service 
connection for neuropathy involving the hands and wrists.  

During the pendency of this appeal, the veteran requested a 
travel Board hearing in Indianapolis.  He was notified of the 
time and place of such hearing but he failed to report for 
the hearing scheduled for March 3, 1999.  No request for 
postponement has been received.  Accordingly, the case will 
be processed as though the request for a hearing had been 
withdrawn.  38 C.F.R. § 20.704(d).


FINDING OF FACT

No clinical or other competent evidence on file tends to show 
that the veteran has neuropathy of the upper extremities as a 
result of any incident of active service, including the 
possible ingestion of anabolic steroids as a part of a 
weightlifting regimen.


CONCLUSION OF LAW

The claim for service connection for neuropathy of both upper 
extremities is not well grounded.  38 U.S.C.A. §§ 5103(a), 
5107(a), 7105(d)(5) (West 1991); 38 C.F.R. §§ 3.303, 3.307. 
3.309 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Regulation:  Service connection may be established 
for disability resulting from disease or injury incurred in 
line of duty.  38 U.S.C.A. § 1131 (West 1991).  Service 
connection may also be granted for certain organic diseases 
of the nervous system which become manifest to a compensable 
degree within one year from the date of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1995).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 3.303(d) (1998).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required only when the condition noted during service is not, 
in fact, shown to be chronic, or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).

A person who submits a claim for benefits under the laws 
administered by the Secretary, shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  The Court of Appeals for Veterans' 
Claims (Court) has provided that a well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefit system requires more 
than just an allegation; a claimant must submit supporting 
evidence and the evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Where the issue presented 
in an application for service-connected disability is factual 
in nature, e.g., whether an incident or injury incurred in 
service, competent lay testimony, including a veteran's 
solitary testimony, may constitute sufficient evidence to 
establish a well-grounded claim under 38 U.S.C.A. § 5107(a).  
See Cartwright v. Derwinski, 2 Vet. App. 24 (1991).

However, where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" is 
required.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
claimant cannot meet the burden imposed by § 5107(a) merely 
by presenting his own lay opinion because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute sufficient evidence to 
render a claim well grounded under § 5107(a); if no 
cognizable evidence is submitted to support the claim, it 
cannot be well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  

In Caluza v. Brown, 7 Vet. App. 498 (1995), the Court 
established what may be referred to as a three-pronged test 
in analyzing well-grounded claims.  For a veteran's claim for 
service connection to be well grounded, there must be 
competent evidence of: (1) Current disability in the form of 
a medical diagnosis; (2) incurrence or aggravation of the 
disease or injury in service in the form of lay or medical 
evidence; and (3) a nexus between inservice injury or disease 
and current disability in the form of medical evidence.

For the purposes of determining whether a claim is well 
grounded, testimony will be presumed to be credible; however, 
such testimony must be competent and it must not be 
inherently incredible.  Finally, a claim that is not well 
grounded does not present a question of fact or law over 
which the Board has jurisdiction.  38 U.S.C.A. § 7105(d)(5); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  

Facts:  The service medical records appear to be complete 
and, as conceded by the veteran in his written statements, 
they make no reference to any neurological disorder of both 
or either upper extremities at anytime during service nor is 
there any reference to the veteran being provided anabolic 
steroids in connection with his participation in a 
weightlifting team or otherwise.  No service physical 
examination makes reference to any neurological disorder of 
the upper extremities.  

A January 1985 service examination report does contain the 
veteran's report of having broken his right hand at age 16.  
A May 1985 service examination noted chronic left shoulder 
bursitis in connection with lifting.  A February 1986 service 
record noted that the veteran had a muscular build and 
recommended that he be provided a waiver from his ordinary 
maximum allowed weight since his body fat percentage was 
within normal limits.  At that time, the veteran weighed 
216 pounds (in March 1984, he had weighed 193 pounds).  In 
April 1986, there was a notation of a right shoulder muscle 
strain with reference to lifting.  In May 1986, the veteran 
had a contused left little finger with no fracture.  The same 
month, there was noted a history of a right deltoid tear or 
strain but an X-ray of this area was interpreted as being 
normal and the assessment was bursitis or tendinitis.  In 
June 1986, there was noted mild cellulitis of the left ring 
finger.  These records also reveal that the veteran was 
diagnosed as alcoholic, that he was provided alcohol 
rehabilitation treatment, and that he was separated from his 
second period of active service for cause for a pattern of 
minor disciplinary infractions.

In September 1996, almost nine years after he was separated 
from service, the veteran submitted a claim for nerve damage 
which he alleged resulted from being provided steroids in 
conjunction with his participation in a service weightlifting 
team.  He claimed that when he left the weightlifting team, 
his medical records "were tampered."  In an October 1996 
statement, the veteran wrote that he had been given steroids 
in "1981 through 1984" by an active duty officer while he 
participated in a weightlifting team.  He said he wasn't told 
what they could do to his body.  He also wrote he had been 
told by personnel at the VA Hospital in Louisville, Kentucky, 
that he had nerve damage and muscle deterioration from 
steroids.  During a May 1996 private internal medicine 
examination, the veteran told the private physician that he 
received anabolic steroids "for 2 limited periods of time 
approx. 14 wks. each while he was training to be a wt. 
lifter...."  In his March 1997 notice of disagreement, the 
veteran wrote that he had taken steroids in the past during 
weight training but that he did not know that he had been 
taking steroids at the time of weight training but was 
instead told that he was taking up to 26 vitamin tablets 
daily.  He said that evidence of steroid abuse in his 
military records would not be found because the use of 
steroids was against the law.  He did not explain how it was 
that he unknowingly ingested steroids while weight training 
and later found out that these purported vitamins were in 
fact steroids.  

In January 1994, the veteran was seen by VA for increased 
fatigue and anxiety.  He was hostile and minimally 
cooperative with examiners.  The assessment from examination 
was anxiety disorder, depression, and substance abuse 
(alcohol). 

In June 1994, the veteran sought treatment with VA for a 
laceration of the right thumb.  He said that he was working 
on a car transmission when he lost control of the 
transmission and it slipped, cutting his right thumb.  The 
laceration was stitched and other treatment provided.  In 
August 1994, the veteran sought treatment for alcohol 
detoxification.

In October 1995, the veteran was admitted to a VA medical 
center for alcohol detoxification.  Under medical problems, 
the veteran apparently provided a history of trauma "hands 
crushed during accident (unable to give accurate date) with 
results of loss of strength in both hands."  A loss of 
strength in both hands was noted.  The discharge diagnosis 
was severe alcohol dependence and "history of hand surgery."

In November 1995, the veteran received a VA orthopedic 
consultation.  Grip was measured at 55 pounds right and 65 
pounds left.  He had full range of motion but strength was 
below normal.  This report contains the veteran's apparently 
reported history of having "his hand crushed (x2) and 
received no therapy."  Another consultation notes that the 
veteran had an essential tremor of the hands secondary to 
alcohol use.  Also noted was bilateral ulnar neuropathy, left 
greater than right.  A November 1995 VA neurological 
consultation contained the veteran's report of a fractured 
right hand in December 1994 and "shakiness" after the cast 
was removed in February 1995.  He had noticed "six weeks ago" 
that the left hand was also weak and tremulous.  Another VA 
neurological consultation report from November 1995 noted 
complaints of bilateral cubital tunnel syndrome "for six 
weeks, left greater than right."  

The veteran was hospitalized with VA in December 1995, and 
records of that admission note that he had bilateral carpal 
tunnel syndrome of both hands since 1995.  It was also noted 
that since he had departed service, he had become a heavy 
equipment mechanic and had operated a business of pressure 
cleaning.

In May 1996, the veteran was provided a private examination 
by a specialist in internal medicine.  That report states 
that the veteran "first noted problems with his hands about 
2-2.5 yrs. ago."  When this physician asked the veteran as to 
the possible cause of his upper extremity neurological 
problems, the veteran stated that he felt it was a result of 
being provided anabolic steroids during service to improve 
muscle performance in weightlifting.  Since he got out of 
service, he had worked "primarily as a mechanic repairing 
heavy equipment until he began having problems with his hands 
about 2 yrs ago."  He denied any other neurologic complaints 
and did not seem to have any neurological problems in the 
lower extremities.  Physical examination showed slightly 
decreased range of motion of the shoulders.  Examination of 
the upper extremities showed marked atrophy of the 
interosseus muscles of the hands and also in the muscles in 
the forearms from about the mid-forearms on down, there was 
marked atrophy.  He had markedly reduced grip strength in 
both hands and did have a tremor in both hands.  Sensation in 
the hands was present but diminished.  There was some 
thickening of the tissue over the ulnar nerve and over the 
wrists in the flexor surfaces.  He had no atrophy of the 
shoulders.  The impression was bilateral carpal tunnel 
syndrome, with atrophy of the muscles of the hands, and 
probable bilateral ulnar nerve entrapment, but more so on the 
left.  The veteran's reported history of steroid use was also 
noted.  

In November 1996, the veteran was provided a VA neurological 
examination.  At that time, he reported that he had been on a 
service weightlifting team "from 1982 to 1987."  The VA 
physician indicated that he found no documentation of the 
veteran being provided steroids during military service but 
felt that it was probable that the veteran had been provided 
steroids to enhance his performance as a weight lifter.  The 
veteran stated that he felt that around the time of discharge 
in late October 1987, he began to develop numbness and 
tingling in his fifth and fourth fingers which had progressed 
in intensity over time.  Examination revealed obvious 
weakness in the area of the first dorsal interosseus on both 
sides along with a few visible fasciculations on the left 
first dorsal interosseus area.  There was decreased grip 
strength on both sides.  There was a positive Froment's sign 
on both sides.  There was bilateral weakness of the intrinsic 
muscles of the hand, bilateral weakness of the ulnar 
innervated lumbercles on both sides, and also bilateral 
weakness of the "AD2" on both sides.  The impression from 
examination was that the veteran did have evidence of an 
ulnar neuropathy and also appeared to have some involvement 
of the radial nerve as well to the extensor muscles of the 
hands and wrists.  A February 1997 VA EMG test was 
interpreted as showing a mild median neuropathy of both 
wrists, a severe ulnar neuropathy across the elbows 
bilaterally, and a radiculopathy could not be ruled out.  

Also submitted were four color pictures of the veteran's 
forearms and hands from March 1997.

Analysis:  The veteran's claim for service connection for 
bilateral upper extremity neuropathy including bilateral 
carpal tunnel syndrome, radial nerve involvement, weakness of 
grip, and muscle atrophy is not well grounded because no 
clinical or other competent evidence on file shows that it is 
in any way related to any incident, injury, or disease of 
active service, including the veteran's argued ingestion of 
anabolic steroids during service.  The service medical 
records appear to be complete and they do not identify any 
incident, injury, or trauma other than a contused left little 
finger, cellulitis of the left ring finger, left shoulder 
bursitis, or and right shoulder muscle strain which are not 
shown to be chronic, continuing disabilities at present.  No 
upper extremity neuropathy was identified at any time during 
service or within one year after service.  

Bilateral upper extremity neuropathy is first identified in 
1995, approximately eight years after service, and no 
competent clinical evidence on file relates current findings 
of upper extremity neuropathy to any incident, injury or 
disease of active service, including the use of anabolic 
steroids.  While the veteran has written that he has been 
told that steroid use during service is the cause of his 
current disabilities, the veteran's stated recollection of 
what a physician may have told him is not a substitute for 
actual clinic evidence establishing the fact.  A careful 
review of the evidence on file indicates that no physician 
has in any way related any of the veteran's upper extremity 
neuropathy to any incident or injury of active service, 
including steroid use.  The veteran himself lacks the 
requisite medical expertise to provide the necessary clinical 
opinion causally connecting any current neurological disorder 
to any incident of service, including steroid use.  While the 
November 1996 VA neurologist wrote that he felt it was 
probable that the veteran was provided steroids for 
weightlifting during service, he did not provide any basis 
for this opinion and, in any event, he did not state that 
such possible steroid use during service was in any way 
related to any of the veteran's current neurological 
disability of the upper extremities.  

For the purposes of establishing a well-grounded claim, all 
testimony and assertions of a veteran are presumed to be 
true.  However, the Board notes that the veteran has provided 
inconsistent histories of steroid use during service.  In 
separate statements to the RO and to examining physicians, he 
has stated that he took steroids in conjunction with 
weightlifting during service (1) from 1981 through 1984, (2) 
for two limited periods of time approximately 14 weeks each 
and, most recently during his November 1996 VA examination, 
(3) from 1982 to 1987.  He has also stated that his steroid 
use in service was unknowing at the time but has not 
explained how he later came to know that substances he 
ingested during weight training were in fact anabolic 
steroids.

However, because there is no clinical or other competent 
evidence on file which shows that the veteran has any 
neurological disability of the upper extremities which is 
related to any incident, injury or disease of active service, 
including steroid use, his claim is not well grounded.  The 
evidence on file shows that these neurological disorders are 
first identified many years after service and they are not 
competently related to service.  There are histories on file 
that the veteran worked in heavy equipment maintenance and 
spray washing for years after service.  There are also 
several references to hand crush injuries subsequent to 
service.  

Where claims are not well grounded, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of the evidence 
needed to complete the application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  In this case, the 
RO fulfilled its obligation under § 5103(a) in that the 
statement of the case advised the veteran that the reason his 
claim for service connection was denied was based on an 
absence of evidence demonstrating the existence of 
neurological disability of the upper extremities during 
service and evidence relating any current disability to any 
incident, injury or disease of active service.


ORDER

The claim for service connection for neuropathy of both upper 
extremities is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

